 

Case 1:19-mj-00118-PAS Document 3-2 Filed 12/30/19

, Page 1 of 1 PagelD # 8

(

PER 18 U.S.C. 3170

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

BY: [] INFORMATION [_] INDICTMENT COMPLAIN]

 

Matter Sealed: | Juvenile Cc Other than Juvenile
C] Defendant Added

Cl Charges/Counts Added

Cl Pre-Indictment Plea CJ Superseding

Indictment
Information

 

Name of District Court, and/or Judge/Magistrate Location (City)
RHODE ISLAND

Divisional Office

 

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

AARON WEISMAN

 

 

Name and Office of Person

 

 

Furnishing Information on lu.s. Atty [other U.S. Agency
THIS FORM Phone No.

Name of Asst.

U.S. Attorney

(if assigned)

 

PROCEEDING

Name of Complainant Agency, or Person (& Title, if any)

UNITED STATES MARSHAL

O

 

person is awaiting trial in another Federal or State Court
(give name of court)

 

| CASE NO. LAP LU f— ET
USA vs.
Defendant, PETER K. ZENDRAN

Add

lien
licable)

oe

  

“DEFENDANT

 

 

this person/proceeding transferred from another district
per (circle one) FRCrP 20, 21 or 40. Show District

O

 

this is a reprosecution of charges
previously dismissed which were
dismissed on motion of:

CO U.S. Atty ry Defense

O

SHOW

C] this prosecution relates to a DOCKET NO.

pending case involving this same
defendant. (Notice of Related
Case must still be filed with the
Clerk.)

prior proceedings or appearance(s)
before U.S. Magistrate Judge
regarding this defendant were
recorded under

MAG, JUDGE
CASE NO.

Ou

 

 

 

Place off RHODE ISLAND County

Warrant _ [| Summons

Issue:

Location Status:

Arrest Date or Date Transferred to Federal Custody

J Currently in Federal Custody

LC] Currently in State Custody
LJ Writ Required

CJ Currently on bond
Cc] Fugitive

Defense Counsel (if any):

[]FPD [] CJA [_] RET'D

LC] Appointed on Target Letter

 

 

 

offense

 

 

[J This report amends AO 257 previously submitted -

 

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

 

Total # of Counts 3

 

Title & Section/Offense Level

Set (Petty = 1 / Misdemeanor = 3 / Felony = 4)

Description of Offense Charged Felony/Misd.

 

18 U.S.C. § 115(a)(1)(B) Thre

Felony
Misdemeanor

atening US Judge & Fed. Officer

 

Felony
Misdemeanor

 

18 U.S.C.§ 875(c)

Using Communications to communicate

Felony
Misdemeanor

 

threats of violence

CCCI

Felony
Misdemeanor]

 

 

Estimated Trial Days:

Felony
Misdemeanor

 

 

 

 

 

 

 

 
